—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered January 29, 2001, which, in an action for personal injuries by a laborer against the owners and general contractor of a construction site, insofar as appealed from as limited by the briefs, denied the general contractor’s motion for summary judgment on its third-party complaint against plaintiff’s employer, and granted the employer’s cross motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
The contracts purportedly incorporating the attachments containing the indemnity and insurance procurement clauses underlying the third-party complaint were dated and executed after plaintiff’s accident. Since there is nothing about these contracts to suggest that they were intended to have retroactive effect, summary judgment dismissing the third-party complaint was properly granted. Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Buckley, JJ.